DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-22, drawn to a method of curing a composite article.
Group II, claim(s) 23-30, drawn to a curing apparatus for curing a composite article.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of curing a composite article, detecting a temperature-related property proximal to the heat source, regulating the heat output of the heat source to the composite article, based at least in part on the detected temperature-related property, to a predetermined temperature vs. time profile, acquiring heat output vs time data, functionalized heat output vs time data, and determining a curing completion time based on the functionalized heat output vs time data, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Handel et al. (US 5,345,397, cited in IDS). Handel teaches a method that predicts the quantity of heat generated by polymerization of resin while curing a part made of prepreg composite material (3:12-15), which reads on a method of curing a composite article as claimed. Handel teaches that a bagged part comprising layers of the composite material is placed in an autoclave and heated under pressure to cure and mold the part (3:26-38), and that the part is heated, by gas or radiant electrical energy, under pressure in the autoclave (3:38-40), which reads on the method comprising providing a heat source for heating the composite article as claimed. Handel teaches that the curing apparatus is actuated in response to signals produced by the control system, which includes analog or digital sensors for producing signals representing temperature of the part, and temperature of the autoclave atmosphere (3:41-45), which reads on the method comprising detecting a temperature-related .
During a telephone conversation with Jaclyn Alcantara on 02/01/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-22.  Affirmation of this election must be made by applicant in replying to this s 23-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 does not end in a period. Each claim must end with a period (MPEP 608.01(m)). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 10, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “functionalising” in line 2, which is indefinite because it is unclear if it refers to “functionalising” that is recited in claim 1, line 8, or a further “functionalising”. Based on the specification of the instant application (p. 4, l. 4-5), for further examination of the claims, this limitation is interpreted as “the functionalising”.
Claim 10 recites the limitation "the first derivative heat output vs time data" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 7 does not recite “a first derivative heat output vs time data”, but recites “a first derivative of the heat output vs time data” in lines 2-3. Based on the specification of the instant application (p. 4, l. 7), for further examination of the claims, this limitation is interpreted as “the first derivative of the heat output vs time data”.
Claim 19 recites the limitation ”detecting the curing completion time” in lines 1-2, which is indefinite because it is unclear if it refers to “determining a curing completion time” that is recited in claim 1, line 9, or a further step of detecting the curing completion time. For further examination of the claims, this limitation is interpreted as ”the determining the curing completion time”.
Claim 20 recites the limitation “the curing completion time the or each pair of nodes is identified only when a said reproducible characteristic has been identified in data from both nodes” in lines 1-3, which is indefinite because it is unclear as to what “is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 18-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handel et al. (US 5,345,397, cited in IDS).
Regarding claim 1, Handel teaches a method that predicts the quantity of heat generated by polymerization of resin while curing a part made of prepreg composite 
Regarding claim 2, Handel teaches that autoclave gas temperature heat rate (7:50) is present in a mathematical equation for unsteady heat conduction (8:1-5) that is used by the optimal composite system (OCCS) (8:6-8), and that the optimal composite system (OCCS) calculates resin heat from an equation that has additional terms accounting for resin heat as a heat source after the part temperature reaches 210 degrees, in addition to the autoclave heat source (9:41-47), that the executive issues control commands at 30 second intervals to the autoclave interface so that the state of the heater, cooler, automatic valves, vacuum pump, and other process equipment can be changed automatically at 30 second intervals in response to these executive commands (6:8-14), that the executive uses current temperature readings of the autoclave and part and a time value throughout the cycle to determine the resin heat and the autoclave temperature setting needed to maintain the optimal cure profile (6:17-26), that the gas-fired burner (4:56) is connected to an electrical power supply (4:57-59), and that the heater is controlled automatically through electrical means (4:59-61), which 
Regarding claim 3, Handel teaches that autoclave gas temperature heat rate (7:50) and time (7:42-44) are present in a mathematical equation for unsteady heat conduction (8:1-5) that is used by the optimal composite system (OCCS) (8:6-8), and that the optimal composite system (OCCS) calculates resin heat from an equation that has additional terms accounting for resin heat as a heat source after the part temperature reaches 210 degrees, in addition to the autoclave heat source (9:41-47), which reads on wherein functionalizing comprises applying one or more mathematical functions to the heat output vs time data as claimed.
Regarding claim 4, Handel teaches that autoclave gas temperature heat rate (7:50) and time (7:42-44) are present in a mathematical equation for unsteady heat conduction (8:1-5) that is used by the optimal composite system (OCCS) (8:6-8), that the optimal composite system (OCCS) calculates resin heat from an equation that has additional terms accounting for resin heat as a heat source after the part temperature reaches 210 degrees, in addition to the autoclave heat source (9:41-47), that the equation contains derivatives (9:37-40), that degree of cure, ALPHA, the ratio of resin cure reaction heat at time t to the total heat of reaction, is calculated every 30 seconds throughout the entire cure cycle from equations that contain derivatives (8:53-9:3), that the optimal composite system (OCCS) heat phase extends from the beginning of the cure until all temperature sensors on the part indicate that the part temperature is maintained for a specified period and the degree of cure for each part temperature sensor is greater than 99 percent (7:9-16), and that the cool phase, which begins after 
Regarding claim 5, Handel teaches that autoclave gas temperature heat rate (7:50) and time (7:42-44) are present in a mathematical equation for unsteady heat conduction (8:1-5) that is used by the optimal composite system (OCCS) (8:6-8), that the optimal composite system (OCCS) calculates resin heat from an equation that has additional terms accounting for resin heat as a heat source after the part temperature reaches 210 degrees, in addition to the autoclave heat source (9:41-47), that the equation contains derivatives (9:37-40), that degree of cure, ALPHA, the ratio of resin cure reaction heat at time t to the total heat of reaction, is calculated every 30 seconds throughout the entire cure cycle from equations that contain derivatives (8:53-9:3), that the optimal composite system (OCCS) heat phase extends from the beginning of the cure until all temperature sensors on the part indicate that the part temperature is maintained for a specified period and the degree of cure for each part temperature sensor is greater than 99 percent (7:9-16), that the cool phase, which begins after these conditions are met, extends until all temperature sensors on the part are below a specified final temperature consistent with the resin system, whereupon the cure is completed (7:16-20), that commands in the method indicate the temperature, pressure, and vacuum settings needed to follow a prescribed cure (6:14-16), and that the 
Regarding claim 7, Handel teaches that autoclave gas temperature heat rate (7:50) and time (7:42-44) are present in a mathematical equation for unsteady heat conduction (8:1-5) that is used by the optimal composite system (OCCS) (8:6-8), which reads on wherein the functionalized heat output vs time data is a first derivative of the heat output vs time data as claimed.
Regarding claim 18, Handel teaches that the curing apparatus is actuated in response to signals produced by the control system, which includes analog or digital sensors for producing signals representing temperature of the part, and temperature of the autoclave atmosphere (3:41-45), that process data is read periodically, every 30 seconds or so, and critical control variables are calculated in real time on the basis of the new data (3:58-60), that the system sets the autoclave temperature control for the succeeding 30 second interval on the basis of the result of calculated values for lag time, degree of cure, and resin heat and a predetermined schedule of autoclave temperatures corresponding to the calculated values (3:60-65), that then new process data are read, the calculations repeated or updated, and the autoclave temperature control established for the next interval (3:66-68), that a cure executive monitors performance by reading all autoclave sensor data from the interface at 30 second 
Regarding claim 19, Handel teaches that autoclave gas temperature heat rate (7:50) and time (7:42-44) are present in a mathematical equation for unsteady heat conduction (8:1-5) that is used by the optimal composite system (OCCS) (8:6-8), that the optimal composite system (OCCS) calculates resin heat from an equation that has additional terms accounting for resin heat as a heat source after the part temperature reaches 210 degrees, in addition to the autoclave heat source (9:41-47), that the equation contains derivatives (9:37-40), that degree of cure, ALPHA, the ratio of resin 
Regarding claim 21, Handel teaches that the optimal composite system (OCCS) heat phase extends from the beginning of the cure until all temperature sensors on the part indicate that the part temperature is maintained for a specified period and the degree of cure for each part temperature sensor is greater than 99 percent (7:9-16), and that the cool phase, which begins after these conditions are met, extends until all temperature sensors on the part are below a specified final temperature consistent with the resin system, whereupon the cure is completed (7:16-20), which reads on the method according to claim 1, comprising cooling the composite article based on the determined curing completion time as claimed.
Regarding claim 22, Handel teaches that the resin composite material includes a thermosetting resin matrix reinforced with carbon fibers (3:26-29), which reads on wherein the composite article comprises carbon fiber composite as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Handel et al. (US 5,345,397, cited in IDS) as applied to claim 1, and further in view of Schneider et al. (US 2005/0173820 A1).
Regarding claim 11, Handel teaches the method according to claim 1 as explained above.
Handel does not teach that the method comprises smoothing the heat output vs time data, either before or more after functionalization. However, Schneider teaches obtaining a data stream of impedance values for each sensor of a plurality of sensors operative during a curing process, wherein for the impedance data stream, there is a corresponding process curve that is represented as a graph of a time series of impedance measurements of the corresponding impedance data stream, wherein the process curve is a completely smoothed representation of the impedance data stream [0054], wherein values in the impedance data stream have been smoothed so that curve slopes and other mathematical curve characteristics can be more easily determined [0022]. Schneider teaches a curing method and system, wherein there are the plurality of sensors operatively distributed within a mold for detecting the state of part formation and the state of cure at various spaced apart portions of the part [0053]. Jones and Schneider are analogous art because both references are in the same field of endeavor of a method of curing a composite article. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a step of smoothing values of Handel’s autoclave sensor data, Handel’s autoclave gas temperature heat rate, and Handel’s time to modify Handel’s method, as suggested by Schneider, which would read on the method according to claim 1, comprising smoothing 
Regarding claim 12, Handel teaches that a cure executive monitors performance by reading all autoclave sensor data from the interface at 30 second intervals (6:6-8), that the executive issues control commands at 30 second intervals to the autoclave interface so that the state of the heater, cooler, automatic valves, vacuum pump, and other process equipment can be changed automatically at 30 second intervals in response to these executive commands (6:8-14), that the commands indicate the temperature, pressure, and vacuum settings needed to follow a prescribed cure (6:14-
Handel does not teach that the method comprises calculating a rolling average of the heat output vs time data or the functionalized heat output vs time data. However, Schneider teaches obtaining a data stream of impedance values for each sensor of a plurality of sensors operative during a curing process, wherein for the impedance data stream, there is a corresponding process curve that is represented as a graph of a time series of impedance measurements of the corresponding impedance data stream, wherein the process curve is a completely smoothed representation of the impedance data stream [0054], wherein values in the impedance data stream have been smoothed 
Regarding claim 13, Handel teaches that a cure executive monitors performance by reading all autoclave sensor data from the interface at 30 second intervals (6:6-8), that the executive issues control commands at 30 second intervals to the autoclave interface so that the state of the heater, cooler, automatic valves, vacuum pump, and other process equipment can be changed automatically at 30 second intervals in response to these executive commands (6:8-14), that the commands indicate the temperature, pressure, and vacuum settings needed to follow a prescribed cure (6:14-16), that the executive uses current temperature readings of the autoclave and part and a time value throughout the cycle to determine the resin heat and the autoclave temperature setting needed to maintain the optimal cure profile (6:17-26), that an optimal composite system (OCCS) heat phase extends from the beginning of the cure until all temperature sensors on the part indicate that the part temperature is maintained 
Handel does not teach that the method comprises averaging said acquired data. However, Schneider teaches obtaining a data stream of impedance values for each sensor of a plurality of sensors operative during a curing process, wherein for the impedance data stream, there is a corresponding process curve that is represented as a graph of a time series of impedance measurements of the corresponding impedance data stream, wherein the process curve is a completely smoothed representation of the impedance data stream [0054], wherein values in the impedance data stream have been smoothed so that curve slopes and other mathematical curve characteristics can be more easily determined [0022], wherein for a particular elapsed time in the curing of a part, an average slope of a portion of a process curve for one sensor monitoring a 
Regarding claim 14, Handel teaches that a cure executive monitors performance by reading all autoclave sensor data from the interface at 30 second intervals (6:6-8), that the executive issues control commands at 30 second intervals to the autoclave interface so that the state of the heater, cooler, automatic valves, vacuum pump, and other process equipment can be changed automatically at 30 second intervals in response to these executive commands (6:8-14), that the commands indicate the temperature, pressure, and vacuum settings needed to follow a prescribed cure (6:14-16), that the executive uses current temperature readings of the autoclave and part and a time value throughout the cycle to determine the resin heat and the autoclave temperature setting needed to maintain the optimal cure profile (6:17-26), that an optimal composite system (OCCS) heat phase extends from the beginning of the cure until all temperature sensors on the part indicate that the part temperature is maintained for a specified period and the degree of cure for each part temperature sensor is greater than 99 percent (7:9-16), that autoclave gas temperature heat rate (7:50) and time (7:42-44) are present in a mathematical equation for unsteady heat conduction (8:1-5) 
Handel does not teach that the method comprises acquiring the first derivative of the heat output vs time data for an evaluation period, averaging the first derivative vs time data over the evaluation period to obtain a smoothed data block, and repeating until a reproducible characteristic is observed in the smoothed data. However, Schneider teaches obtaining a data stream of impedance values for each sensor of a plurality of sensors operative during a curing process, wherein for the impedance data stream, there is a corresponding process curve that is represented as a graph of a time series of impedance measurements of the corresponding impedance data stream, wherein the process curve is a completely smoothed representation of the impedance data stream [0054], wherein values in the impedance data stream have been smoothed so that curve slopes and other mathematical curve characteristics can be more easily determined [0022], wherein for a particular elapsed time in the curing of a part, an .

Allowable Subject Matter
Claims 6, 8-9, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Handel does not teach that the curing completion time is determined by detecting a reproducible characteristic of the functionalized data corresponding to a local maximum or minimum, steepest gradient, or inflection point in the power output vs time data. Although Handel teaches that autoclave gas temperature heat rate (7:50) and time (7:42-44) are present in a mathematical equation for unsteady heat conduction (8:1-5) that is used by the optimal composite system (OCCS) (8:6-8), that the optimal composite system (OCCS) calculates resin heat from an equation that has additional terms accounting for resin heat as a heat source after the part temperature reaches 210 degrees, in addition to the autoclave heat source (9:41-47), that the equation contains derivatives (9:37-40), that degree of cure, ALPHA, the ratio of resin cure reaction heat at time t to the total heat of reaction, is calculated every 30 seconds throughout the entire cure cycle from equations that contain derivatives (8:53-9:3), that the optimal composite system (OCCS) heat phase extends from the beginning of the cure until all temperature sensors on the part indicate that the part temperature is maintained for a specified period and the degree of cure for each part temperature sensor is greater than 99 percent (7:9-16), and that the cool phase, which begins after these conditions are met, extends until all temperature sensors on the part are below a specified final temperature consistent with the resin system, whereupon the cure is completed (7:16-20), which reads on wherein the curing completion time is determined by detecting a reproducible characteristic of the functionalized data in the power output vs time data, the prior art of record do not teach or suggest determining the curing completion time by 
Regarding claim 8, Handel et al. (US 5,345,397, cited in IDS) teaches the method according to claim 7 as explained above.
Handel does not teach that the curing completion time is determined by detecting when the first derivative remains within a threshold range of zero for a predetermined period. Although Handel teaches that autoclave gas temperature heat rate (7:50) and time (7:42-44) are present in a mathematical equation for unsteady heat conduction (8:1-5) that is used by the optimal composite system (OCCS) (8:6-8), that the optimal composite system (OCCS) calculates resin heat from an equation that has additional terms accounting for resin heat as a heat source after the part temperature reaches 210 degrees, in addition to the autoclave heat source (9:41-47), that the equation contains derivatives (9:37-40), that degree of cure, ALPHA, the ratio of resin cure reaction heat at time t to the total heat of reaction, is calculated every 30 seconds throughout the entire cure cycle from equations that contain derivatives (8:53-9:3), that the optimal composite system (OCCS) heat phase extends from the beginning of the cure until all temperature sensors on the part indicate that the part temperature is maintained for a specified period and the degree of cure for each part temperature sensor is greater than 99 percent (7:9-16), and that the cool phase, which begins after these conditions are met, extends until all temperature sensors on the part are below a specified final temperature consistent with the resin system, whereupon the cure is completed (7:16-20), which reads on wherein the curing completion time is determined by detecting a 
Regarding claim 15, Handel et al. (US 5,345,397, cited in IDS) in view of Schneider et al. (US 2005/0173820 A1) renders obvious the method according to claim 14 as explained above.
Handel does not teach that the reproducible characteristic is a smoothed data block having a derivative value within a threshold range of zero. Although Schneider teaches that values in the impedance data stream have been smoothed so that curve slopes and other mathematical curve characteristics can be more easily determined [0022], the prior art of record do not teach or suggest that the reproducible characteristic is a smoothed data block having a derivative value within a threshold range of zero.
Regarding claim 16, Handel et al. (US 5,345,397, cited in IDS) in view of Schneider et al. (US 2005/0173820 A1) renders obvious the method according to claim 14 as explained above.
Handel does not teach that the reproducible characteristic is a sequence of smoothed data blocks having first derivative values indicative of a local maximum or minimum. Although Schneider teaches that values in the impedance data stream have been smoothed so that curve slopes and other mathematical curve characteristics can be more easily determined [0022], the prior art of record do not teach or suggest that the reproducible characteristic is a smoothed data block having a first derivative value within a threshold range of zero.

Handel does not teach that the evaluation period is around 5 minutes or around 9 minutes. Although Schneider teaches that values in the impedance data stream have been smoothed so that curve slopes and other mathematical curve characteristics can be more easily determined [0022], the prior art of record do not teach or suggest that the evaluation period is around 5 minutes or around 9 minutes.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DAVID T KARST/           Primary Examiner, Art Unit 1767